Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/146646 application originally filed January 12, 2021.
Amended claims 1-20, filed November 14, 2021, are pending and have been fully considered. Claims 11-20 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 14, 2021.  Applicants did not distinctly and specifically point out any supposed errors or arguments in the restriction requirement.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metsarinta (EP 2714863 B1) in view of Han (KR 20180085159 A).
Regarding Claims 1-10
	Metsarinta discloses in the paragraph 0013, the method for continuous production of bio-coke to be used in metallurgical industry comprises:
- providing biomass raw material, 
- removing mechanical impurities from the biomass raw material, 

- pre-drying the biomass raw material, 
- comminuting the biomass raw material into a homogeneous particle-like form, 
- drying the biomass comminuted into a particle-like form at a temperature of 100-200°C and the moisture content is typically 10 to 20% (see paragraph 0020), and 
- carbonizing the biomass raw material at a temperature of 650°C to 1000°C to obtain bio-coke.
Metsarinta discloses in paragraph 0050, wood coke is one type of bio-coke. The material used for producing bio-coke is typically biomass or vegetal materials. These include various nutshells, waste generated in wood processing such as sawing waste, sawdust or bark. 
Metsarinta discloses in paragraph 0054, the impurities are removed throughout the method, particularly mechanically and through carbonization.  Metsarinta discloses in paragraph 0064, the impurities and ash components of the biomass raw material, including calcium, silicon, magnesium, potassium, sodium, iron, phosphorus and sulphur, are concentrated in the finer bio-coke fraction. The ash rich finest fraction is removed from the cooled bio-coke as required by screening (12). This allows the ash content of the final product to be controlled. The bio-coke product may continue to briquetting.
Metsarinta discloses in paragraph 0063, the hot bio-coke that is formed is cooled in a cooling reactor (11) by means of a cooling agent. In indirect cooling the cooling agent may be water or air and in direct cooling an inert gas.
It is to be noted, Metsarinta discloses in paragraph 0021, the biomass raw material is comminuted to processing fineness before it is carbonized. Typically, the size of the biomass raw material particles is 0.1 to 50 mm, more typically 5 to 20 mm.  Metsarinta discloses the bio-coke 
However, it is known in the art to dry wood material to reduce the moisture content, in order to further compress/mold the wood material that is then carbonized, as taught by Han.  Han discloses in the abstract, a method for converting plant-based biomass, wherein biomass can be classified into woody biomass, carbohydrate biomass, starchy biomass, and herbaceous biomass, that is turned into fuel. The method comprises: (a) collecting and crushing plant-based biomass; (b) firstly compressing the plant-based biomass, which was crushed in step (a), until the moisture content becomes 40% or lower; (c) adding moisture and a moisturizing agent to the plant-based biomass from which a portion of moisture has been removed in step (b); (d) neutralizing the plant-based biomass containing moisture after step (c) by adding a counteractive agent to the plant-based biomass; (e) secondly compressing the plant-based biomass, which was neutralized in step (d), until the moisture content becomes 45% or lower; (f) drying the plant-based biomass from which a portion of moisture has been removed in step (e) until the moisture content becomes 20% or lower; and (g) performing semi-carbonization of the plant-based biomass, which was dried in step (f), by heating the herb-based biomass.   It is to be noted, Han discloses the compressing of the biomass may occur before carbonization in order to control the moisture content (see pages 2 and 3 of Han).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to compress/mold or comminute the dried wood material before carbonization in order to control the moisture content of the wood material, as taught by both Han and Metsarinta.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2006-306925 A discloses in the abstract, to provide a formed charcoal for a fuel, equipped with an equivalent or a higher performance in calorific value and long lasting property than those of the charcoal produced by using natural woods such as oak or Japanese oak, especially a "bincho charcoal" called as a high grade charcoal and found to be useful in cooking or the bincho charcoal produced in China, and also the same having the calorific value, long lasting property, igniting performance and further radiation heat value.
KR 2009-0029502 A discloses in the abstract, the coal briquettes which have a main body part and the ignition part distinguished from this main body part, an air hole are formed, and the lower surface is curved are disclosed. The air hole is preferably an air hole that penetrates in a vertical direction consistent throughout the ignition portion and the body portion, and at least a portion of the air hole may be formed so that the inlet is in the concave portion of the lower surface curve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/
Primary Examiner, Art Unit 1771